Exhibit 10.33
DIGITALGLOBE, INC.
2007 EMPLOYEE STOCK PLAN
Restricted Stock Award Agreement
Award No. _____
You are hereby awarded the following grant of common stock (the “Grant”) of
DigitalGlobe, Inc. (the “Company”), subject to the terms and conditions set
forth in this Restricted Stock Award Agreement (the “Award Agreement”) and in
the DigitalGlobe, Inc. 2007 Employee Stock Option Plan (the “Plan”). You should
carefully review these documents, and consult with your personal financial
advisor, before accepting this award. This Award is conditioned on your
execution of this Award Agreement and returning a signed copy to the Company’s
HR Department.
By executing this Award Agreement, you agree to be bound by all of the Plan’s
terms and conditions as if they had been set out verbatim below. In addition,
you recognize and agree that all determinations, interpretations, or other
actions respecting the Plan and this Award Agreement will be made by the
Company’s Board of Directors or any Committee appointed by the Board to
administer the Plan, and shall (in the absence of material and manifest bad
faith or fraud) be final, conclusive and binding on all parties, including you
and your successors in interest. Terms that begin with initial capital letters
have the special meanings set forth in the Plan or in this Award Agreement
(unless the context indicates otherwise).
1. Specific Terms. This Award shall have, and be interpreted according to, the
following terms, subject to the provisions of the Plan in all instances:

     
Your Name:
   
 
   
Type of Stock:
  Restricted Stock
 
   
Number of Shares:
  Fair Market Value at Grant:
 
   
Grant Date:
   
 
   
Vesting Schedule:
  (Establishes your right to obtain a nonforfeitable right in the Number of
Shares stated above, subject to any shareholder approval requirement set forth
in the Plan.)
 
   
 
  25% of such Stock shall vest on the first anniversary of the Grant Date, and
as to an additional 25% on each succeeding anniversary date, so as to be 100%
vested on the fourth anniversary thereof, conditioned upon the Employee’s
continued employment with the Company as of each vesting date.

 

 



--------------------------------------------------------------------------------



 



2. Termination of Continuous Service. If your Continuous Service with the
Company terminates for any reason, this Grant shall terminate with respect to
Shares of Restricted Stock that have not vested as of the date of such
termination, such Shares shall be forfeited, and you shall have not further
rights with respect thereto. Notwithstanding the foregoing:

  (i)  
If your employment is terminated by the Company without Cause, of if you resign
for Good Reason, any unvested Shares of Restricted Stock shall immediately vest,
subject to your execution of a release of claims reasonably acceptable to the
Company.
    (ii)  
If your employment terminates due to your death or Disability, then (x) to the
extent unvested, a number of Shares in the First Tranche shall vest equal to the
total number of such Shares multiplied by a fraction, the numerator of which is
the number of days from September 1, 2010 through your date of termination, and
the denominator of which is 365, and (y) a number of shares in the Second
Tranche shall vest equal to the total number of such Shares multiplied by a
fraction, the numerator of which is the number of days from September 1, 2010
through your date of termination, and the denominator of which is 730.

For the avoidance of doubt, and notwithstanding any other agreement between you
and the Company, a change in control or other corporate transaction shall not,
standing alone, result in the vesting of any Shares.
3. Rights as Shareholder. You shall have the right to vote the Shares of
Restricted Stock, but shall otherwise enjoy none of the rights of a stockholder
(including the right to receive dividends or equivalent payments) until the
applicable Shares have vested. Notwithstanding the foregoing, dividends shall be
paid to you (or, as applicable, a permitted transferee) in connection with the
vesting of Shares to the extent provided in Section 8(e) of the Plan. The Shares
shall be registered in your name on the Grant Date through a book entry credit
in the records of the Company’s transfer agent, but shall be recorded as
restricted non-dividend paying shares of Shares until the Shares have vested.
Upon the vesting of Shares, the Company shall instruct its transfer agent to
record such shares as unrestricted. In the event any stock certificates are
issued in respect of the Shares of Restricted Stock prior to their vesting, such
certificates shall bear a restrictive legend determined by the Committee until
the expiration of the vesting of such Shares.
4. Restrictions on Transfer of Awards. This Award Agreement and the Shares of
Restricted Stock may not be sold, pledged, or otherwise transferred without the
prior written consent of the Committee except to the extent that the shares of
Restricted Stock have vested. If the Committee permits any such transfer, any
transferee shall succeed and be subject to all of the terms of this Award
Agreement and the Plan. If you experience a termination of Continuous Service,
all unvested Shares shall be forfeited without any further action.
5. Transfer Restrictions. Notwithstanding any other provision of the Plan or of
this Award Agreement, unless authorized by the Committee in writing, any Shares
issued pursuant to this Award Agreement shall be non-transferable except in
accordance with Section 4 above.
6. Taxes. By signing this Award Agreement, you acknowledge that you shall be
solely responsible for the satisfaction of any taxes that may arise with respect
to the grant or vesting of the Shares, and that neither the Company nor the
Committee shall have any obligation whatsoever to pay such taxes; provided that
the Company’s obligation to withhold taxes with respect to the issuance or
vesting of the Shares shall be satisfied by any method acceptable to the
Committee (including withholding of Shares, but only up to the minimum
legally-required tax withholdings).

 

 



--------------------------------------------------------------------------------



 



7. Notices. Any notice or communication required or permitted by any provision
of this Award Agreement to be given to you generally shall be in writing and
generally shall be delivered electronically, personally, or by certified mail,
return receipt requested, addressed to you at the last address that the Company
had for you on its records. Any notice or communication required or permitted by
any provision of this Award Agreement to be given by you must be in writing and
delivered personally or by certified mail, return receipt requested, addressed
to the Company’s HR Manager at its corporate headquarters. Each party may, from
time to time, by notice to the other party hereto, specify a new e-mail or
address for delivery of notices relating to this Award Agreement. Any such
notice shall be deemed to be given as of the date such notice is personally
delivered or properly mailed.
8. Binding Effect. Except as otherwise provided in this Award Agreement or in
the Plan, every covenant, term, and provision of this Award Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, legatees, legal representatives, successors, transferees, and assigns.
9. Modifications. This Award Agreement may be modified or amended at any time,
in accordance with Section 13 of the Plan and provided that you must consent in
writing to any modification that adversely and materially affects your rights or
obligations under this Award Agreement (with such an affect being presumed to
arise from a modification that would trigger a violation of Section 409A of the
Code). Notwithstanding the foregoing, the Committee may, however, take any
action permitted by Section 11 of the Plan without your written consent.
10. Headings. Section and other headings contained in this Award Agreement are
for reference purposes only and are not intended to describe, interpret, define
or limit the scope or intent of this Award Agreement or any provision hereof.
11. Severability. Every provision of this Award Agreement and of the Plan is
intended to be severable. If any term hereof is illegal or invalid for any
reason, such illegality or invalidity shall not affect the validity or legality
of the remaining terms of this Award Agreement.
12. Counterparts. This Award Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.
13. Plan Governs. By signing this Award Agreement, you acknowledge that you have
received a copy of the Plan and that your Award Agreement is subject to all the
provisions contained in the Plan, the provisions of which are made a part of
this Award Agreement and your Award is subject to all interpretations,
amendments, rules and regulations which from time to time may be promulgated and
adopted pursuant to the Plan. In the event of a conflict between the provisions
of this Award Agreement and those of the Plan, the provisions of the Plan shall
control.

 

 



--------------------------------------------------------------------------------



 



14. Investment Purposes. By executing this Award Agreement, you represent and
warrant that any Shares issued to you will be held for investment purposes only
for your own account, and not with a view to, for resale in connection with, or
with an intent in participating directly or indirectly in, any distribution of
such Shares within the meaning of the Securities Act of 1933, as amended.
15. Not a Contract of Employment. By executing this Award Agreement you
acknowledge and agree that (i) any person who is terminated before full vesting
of an award, such as the one granted to you by this Award Agreement, could claim
that he or she was terminated to preclude vesting; (ii) you promise never to
make such a claim; (iii) nothing in this Award Agreement or the Plan confers on
you any right to continue an employment, service or consulting relationship with
the Company, nor shall it affect in any way your right or the Company’s right to
terminate your employment, service, or consulting relationship at any time, with
or without Cause; (iv) unless you have a written agreement signed by the
Company’s President providing otherwise, you are an at-will employee who may be
terminated at any time and for any or no reason; and (v) the Company would not
have granted this Award to you but for these acknowledgments and agreements.
16. Long-term Consideration for Award. By executing this Award Agreement you
acknowledge the terms and conditions set forth in Section 23 of the Plan and
that such terms are hereby incorporated by reference and made an integral part
of this Award Agreement. An invalidation of all or part of Section 23 of the
Plan, or your commencement of litigation to invalidate, modify, or alter the
terms and conditions set forth in this Section 16 of this Award Agreement or
Section 23 of the Plan, shall cause this Award to become null, void, and
unenforceable. You further acknowledge and agree that the terms and conditions
of this Section and Section 23 of the Plan shall survive both (i) the
termination of your Continuous Service for any reason, and (ii) the termination
of the Plan, for any reason. You acknowledge and agree that the grant of Shares
in this Award Agreement is just and adequate consideration for the survival of
the restrictions set forth herein, and that the Company may pursue any or all of
the following remedies if you either violate the terms of this Section or
Section 23 of the Plan or succeed for any reason in invalidating any part of it
(it being understood that the invalidity of any term hereof would result in a
failure of consideration for the Award):

  (i)  
declaration that the Award is null and void and of no further force or effect;
    (ii)  
recapture of any cash paid or Shares issued to you, or any designee or
beneficiary of you, pursuant to the Award;
    (iii)  
recapture of the proceeds, plus reasonable interest, with respect to any Shares
that are both issued pursuant to this Award and sold or otherwise disposed of by
you, or any designee or beneficiary of you.

The remedies provided above are not intended to be exclusive, and the Company
may seek such other remedies as are provided by law, including equitable relief.
You acknowledge and agree that your adherence to the foregoing requirements will
not prevent you from engaging in your chosen occupation and earning a
satisfactory livelihood following the termination of your employment with the
Company

 

 



--------------------------------------------------------------------------------



 



17. Electronic Delivery. You hereby consent to the delivery of information
(including, without limitation, information required to be delivered to you
pursuant to applicable securities laws) regarding the Company, the Plan, and the
Shares via Company web site or other electronic delivery.
18. Governing Law. The laws of the State of Colorado shall govern the validity
of this Award Agreement, the construction of its terms, and the interpretation
of the rights and duties of the parties hereto.
19. Definitions. For purposes hereof:

  (i)  
“Cause” shall have the meaning specified in your Employment Agreement or
Severance Protection Agreement, if any. If there is no such Agreement, or if
such Agreement does not define such term, “Cause” shall mean (a) conviction of a
felony or a crime involving fraud or moral turpitude; (b) theft, material act of
dishonesty or fraud, intentional falsification of any employment or Company
records, or commission of any criminal act which impairs your ability to perform
appropriate employment duties for the Company; (c) intentional or reckless
conduct or gross negligence materially harmful to the Company or the successor
to the Company, including violation of a non-competition or confidentiality
agreement; (d) willful failure to follow lawful instructions of the person or
body to which you report; or (e) gross negligence or willful misconduct in the
performance of your assigned duties. Cause shall not include mere unsatisfactory
performance in the achievement of your job objectives.
    (ii)  
“Disability” shall have the meaning specified in your Employment Agreement or
Severance Protection Agreement, if any. If there is no such Agreement, or if
such Agreement does not define such term, “Disability” shall mean a physical or
mental illness, injury, or condition that prevents you from performing
substantially all of your duties associated with your position or title with the
Company for at least 90 days in a 12-month period.
    (iii)  
“Good Reason” shall have the meaning specified in your Employment Agreement or
Severance Protection Agreement, if any. If there is no such Agreement, or if
such Agreement does not define such term, “Good Reason” shall mean your
voluntary termination, upon thirty (30) days prior written notice to the
Company, following the occurrence of any of the following, provided, that the
Company has not cured such event within such thirty (30) days following the
receipt of such notice: (a) a material reduction or change in your job duties,
responsibilities and requirements inconsistent with your position with the
Company and your prior duties, responsibilities and requirements; (b) any
reduction of your base compensation; or (c) your refusal to relocate to a
facility or location more than thirty (30) miles from your primary office as of
the Grant Date.

 

 



--------------------------------------------------------------------------------



 



BY YOUR SIGNATURE BELOW, along with the signature of the Company’s
representative, you and the Company agree that the grant of Stock is awarded
under and governed by the terms and conditions of this Award Agreement and the
Plan.

                  DIGITALGLOBE, INC.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                PARTICIPANT:    
 
                The undersigned Participant hereby accepts the terms of this
Award Agreement and the Plan.    
 
           
 
  By:        
 
     
 
        Name of Participant:
                                                                

 

 